Brace, J.
This case was tried in the circuit court of St. Louis on an agreed statement of facts. There is but one question in the case, and that is whether a surviving partner is entitled to commission for his services in settling the partnership estate. The only amount in dispute is the amount claimed for such commission, to-wit, the sum of $2,496.96, and this sum being below the amount in which this court has appellate jurisdiction, the case will be transferred to the St. Louis court of appeals for decision (Const., art. 6, secs. 12 and 27; Const. Am.; R. S. 1889, p. 87, sec. 5), and it is accordingly so ordered.
All concur.